Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, page 11, filed June 29, 2022, with respect to claims 1-14 have been fully considered and are persuasive.  The rejection of claims 1-14 has been withdrawn. 


Terminal Disclaimer
The terminal disclaimer filed on June 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10976971 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


This application is in condition for allowance except for the presence of claims 15-26 directed to invention non-elected without traverse.  Accordingly, claims 15-26 have been cancelled.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 15-26 have been cancelled.



Allowable Subject Matter

Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            

      With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20180077255 to Goto discloses a non-transitory computer-readable medium storing computer-readable instructions for a terminal device, wherein the computer-readable instructions, when executed by a processor of the terminal device, cause the terminal device to (paragraph 17; terminal device 101 stores program in storage 103 for executing by CPU):
       obtain from a communication device a public key of the communication device and target identification information identifying the communication device from the communication device (paragraph 21, 22, 27; QR code is captured and public key is obtained and MAC address is obtained via sharing),
       the target identification information being one of first identification information identifying the communication device, the first identification information being for the communication device to establish a wireless connection with an external device that is different from the terminal device (paragraph 21, 22, 27, 33; QR code is captured and public key is obtained and MAC address is obtained via sharing; MAC address for communication with AP 302), 
        after the public key and the target identification information have been obtained from the communication device, send an authentication request in which the public key is used, to the communication device via a wireless interface of the terminal device (paragraph 27-28; terminal device sends authentication request in F402 based on the public key);
       after the authentication request has been sent to the communication device, receive an authentication response, which is a response to the authentication request, from the communication device via the wireless interface (paragraph 18, 28-29; terminal device receives authentication response from printer (communication device) via wireless unit 104);
       in a case where the target identification information is the first identification information and the authentication response is received from the communication device, send first connection information to the communication device via the wireless interface, the first connection information being for the communication device to establish the wireless connection with the external device (paragraph 32-33, 37-39, 43, 45-46; terminal device sends the connector (first connection information) to the printer for connecting with AP (external device) using first identification information).

         US Patent Application Publication Pub. No. US 20180069718 to Terao discloses the target identification information being one of second identification information identifying the communication device the second identification information being for the communication device to establish a wireless connection with the terminal device (paragraph 27-28; QR code includes MAC address for WFD (second identification) for direct communication with terminal).

       
       With regards to independent claim 14, see above Statement on Reasons for Allowance for claim 1 since claim 14 discloses limitations similar to claim 1. 


        In addition to the teachings of the claims 1 and 14 as a whole, the closest prior art of record failed to teach or suggest, 
       “the target identification information being one of first identification information identifying the communication device and second identification information identifying the communication device;
        the second identification information being different from the first identification information;
        in a case where the target identification information is the second identification information and the authentication response is received from the communication device, send second connection information different from the first connection information to the communication device via the wireless interface, the second connection information being for the communication device to establish the wireless connection with the terminal device; and
        after the second connection information has been sent to the communication device, establish the wireless connection with the communication device via the wireless interface by using the second connection information”

          Therefore, claims 2-13 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  







Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

08/09/2022